Letton, J.
By this action plaintiffs sought to recover possession of a small tract of land, basing their title upon adverse *196possession by themselves and by their grantors for more than thirty years. The defense is a general denial and a plea of title derived from the United States through mesne conveyance.
What purports to be a bill of exceptions is attached to' the record, but the same bears no evidence of ever having been allowed by the trial judge, and it is not certified by the clerk of the district court. It is of no legal force as evidence, and since the pleadings support the judgment, the case must be affirmed. However, we have examined the purported bill far enough to satisfy ourselves that the evidence, if it had been properly prepared, would have sustained the verdict. The refusal to give instruction No. 2 requested by defendant, which seems to be the principal error relied upon, was not prejudicial, since, even if it is assumed that the entering of the decree in the case of Stephens v. Flemy, No. 9139 (affirmed without opinion), interrupted the adverse possession of E. Martin Stephens, there was sufficient evidence of adverse possesion for the statutory period after that time to sustain the judgment.
Affirmed.
Day, J., not sitting.